23 F.3d 402NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Deborah Deane RADFORD, Administratrix of the Estate ofJeffrey Dallas Radford, Deceased, Plaintiff-Appellant,v.R. Richael MANGUM, Raleigh County Sheriff;  J. R. Lilly,Chief Corrections Officer;  Other unnamed sheriff deputies &agents of the Raleigh County, West Virginia Sheriff'sDepartment;  County Commission of Raleigh County, WestVirginia, Defendants-Appellees.
No. 93-2062.
United States Court of Appeals, Fourth Circuit
Argued:  April 11, 1994.Decided:  May 16, 1994.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-91-828)
James E. Uschold, Hackett & Dunne, New Orleans, Louisiana, for Appellant.
Steven Paul McGowan, Steptoe & Johnson, Charleston, West Virginia, for Appellees.
Robert L. Hackett, Hackett & Dunne, New Orleans, Louisiana, for Appellant.
John C. Stump, Steptoe & Johnson, Charleston, West Virginia, for Appellees.
S.D.W.Va.
AFFIRMED.
Before RUSSELL and WILLIAMS, Circuit Judges, and TURK, United States District Judge for the Western District of Virginia, sitting by designation.
OPINION
PER CURIAM:


1
We have reviewed the arguments raised by appellant in this case and have determined that they are without merit.  We affirm on the thorough and well-reasoned opinion of the district court, Radford v. Mangum, No. 5:91-0828 (S.D. W. Va.  July 21, 1993).

AFFIRMED